DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a time slot” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the time slot” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a time slot” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation “the time slot” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a time slot” in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wise et al., US Patent Pub. US 20170252926 A1 (hereinafter Wise) in view of Pack, US Patent Pub. US 20140026144 A1 (hereinafter Pack).

Claim 1
Wise teaches a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (Wise, Para [0135] - - Physical servers/”computers with non-, the process comprising: acquiring information in a log regarding an operating state of a plurality of robots (Wise, Para [0026], [0062] - - Acquiring data/information in a database/log regarding the status/”operating state” of a plurality of robots.); based on the acquired information in the log, calculating a load related to control of the plurality of robots. (Wise, Para [0044-46] - - Calculating a server load related to robot control based on the acquired data/information in a database/log.)
But Wise fails to specify calculating a first load in each time slot related to control of the plurality of robots; when there is a first time slot in which the first load is higher than or equal to a first threshold, extracting a robot that performs a first task, from the plurality of robots, in the first time slot; and changing a time slot for operating the extracted robot.
However Pack teaches calculating a first load in each time slot related to control of the plurality of robots (Pack, Para [0039-40], [0048], [0052-53] - - Monitoring the load metrics of a server to calculate a load/”first load” that is related to load balancing of time-based/”time slot” tasks in a distributed computing system made up of a plurality of servers/robots.); when there is a first time slot in which the first load is higher than or equal to a first threshold, extracting a robot that performs a first task, from the plurality of robots, in the first time slot (Pack, Para [0015-18], [0025-28] - - Selecting a server/robot to perform a task in a time based task schedule/”first time slot” when the server/first load metrics exceed a threshold.); and changing a time slot for operating the extracted robot. (Pack, Para [0015-18], [0025-28] - - Selecting a server/robot to perform a task in a time based task schedule/”time slot” and adjusting the selected server/robot task schedule to perform the task.)
Wise and Pack are analogous art because they are from the same field of endeavor.  They relate to distributed computing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above distributed computing system, as taught by Wise, and 
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 3
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
Pack further teaches the time slot for operating the extracted robot is changed to a second time slot in which the first load is lowest. (Pack, Para [0016], [0025] - - Modifying the time-based task scheduler to increase the future task load for a server/robot that is underutilized/”first load is lowest”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise and Pack, and further incorporating the monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 4

Pack further teaches calculating a second load in the second time slot when a change to the second time slot is made, and determining, depending on the calculated second load, whether to execute the changing. (Pack, Para [0025-28] - - Calculating server load/”second load” in a time based task schedule/”second time slot” as changes to the server loads are made to determine if a threshold is exceeded indicating overutilization or underutilization, and determining if a change needs to be made.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise and Pack, and further incorporating the monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks based on threshold values in a distributed computing system, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks based on threshold values in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 5
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
Pack further teaches outputting, when the second load is in a certain state, information on a load in at least a partial time slot included in the time slot. (Pack, Para [0025-28] - - The information load manager monitors the load metrics of the one or more servers and notifies/”outputting 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise and Pack, and further incorporating the monitoring the information load manager monitoring the load metrics of the one or more servers and notifying the configuration manager of any servers that exceed a given threshold on a server load in a task time based task schedule, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the information load manager monitoring the load metrics of the one or more servers and notifying the configuration manager of any servers that exceed a given threshold on a server load in a task time based task schedule, as suggested by Pack (Para [0003]).

Claim 6
Wise teaches a control apparatus, comprising: a memory; and a processor coupled to the memory (Wise, Para [0135] - - Physical servers/”control apparatus with processors and memory”.) and configured to: acquire information in a log regarding an operating state of a plurality of robots (Wise, Para [0026], [0062] - - Acquiring data/information in a database/log regarding the status/”operating state” of a plurality of robots.), based on the acquired information in the log, calculate a load related to control of the plurality of robots. (Wise, Para [0044-46] - - Calculating a server load related to robot control based on the acquired data/information in a database/log.)
But Wise fails to specify calculating a first load in each time slot related to control of the plurality of robots; when there is a first time slot in which the first load is higher than or equal to a first threshold, extract a robot that performs a first task, from the plurality of robots, in the first time slot; and change a time slot for operating the extracted robot.
However Pack teaches calculate a first load in each time slot related to control of the plurality of robots (Pack, Para [0039-40], [0048], [0052-53] - - Monitoring the load metrics of a server to calculate a load/”first load” that is related to load balancing of time-based/”time slot” tasks in a distributed computing system made up of a plurality of servers/robots.); when there is a first time slot in which the first load is higher than or equal to a first threshold, extract a robot that performs a first task, from the plurality of robots, in the first time slot (Pack, Para [0015-18], [0025-28] - - Selecting a server/robot to perform a task in a time based task schedule/”first time slot” when the server/first load metrics exceed a threshold.); and change a time slot for operating the extracted robot. (Pack, Para [0015-18], [0025-28] - - Selecting a server/robot to perform a task in a time based task schedule/”time slot” and adjusting the selected server/robot task schedule to perform the task.)
Wise and Pack are analogous art because they are from the same field of endeavor.  They relate to distributed computing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above distributed computing system, as taught by Wise, and incorporating the monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 8

Pack further teaches change the time slot for operating the extracted robot to a second time slot in which the first load is lowest. (Pack, Para [0016], [0025] - - Modifying the time-based task scheduler to increase the future task load for a server/robot that is underutilized/”first load is lowest”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise and Pack, and further incorporating the monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 9
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
Pack further teaches calculate a second load in the second time slot when a change to the second time slot is made, and determine, depending on the calculated second load, whether to execute the changing. (Pack, Para [0025-28] - - Calculating server load/”second load” in a time based task schedule/”second time slot” as changes to the server loads are made to determine if a threshold is exceeded indicating overutilization or underutilization, and determining if a change needs to be made.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise 
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks based on threshold values in a distributed computing system, as suggested by Pack (Para [0003]).

Claim 10
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
Pack further teaches output, when the second load is in a certain state, information on a load in at least a partial time slot included in the time slot. (Pack, Para [0025-28] - - The information load manager monitors the load metrics of the one or more servers and notifies/”outputting information” the configuration manager of any servers that exceed a given threshold on a server load in a task time based task schedule/”time slot”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above distributed computing system, as taught by Wise and Pack, and further incorporating the monitoring the information load manager monitoring the load metrics of the one or more servers and notifying the configuration manager of any servers that exceed a given threshold on a server load in a task time based task schedule, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the information load manager monitoring the load metrics of the one or more servers and notifying the configuration manager of any 

Claim 11
Wise teaches a control method executed by a computer (Wise, Para [0135] - - A control method executed by a physical server/computer.), comprising: acquiring information in a log regarding an operating state of a plurality of robots (Wise, Para [0026], [0062] - - Acquiring data/information in a database/log regarding the status/”operating state” of a plurality of robots.); based on the acquired information in the log, calculating a load related to control of the plurality of robots. (Wise, Para [0044-46] - - Calculating a server load related to robot control based on the acquired data/information in a database/log.)
But Wise fails to specify calculating a first load in each time slot related to control of the plurality of robots; when there is a first time slot in which the first load is higher than or equal to a first threshold, extract a robot that performs a first task, from the plurality of robots, in the first time slot; and change a time slot for operating the extracted robot.
However Pack teaches calculating a first load in each time slot related to control of the plurality of robots (Pack, Para [0039-40], [0048], [0052-53] - - Monitoring the load metrics of a server to calculate a load/”first load” that is related to load balancing of time-based/”time slot” tasks in a distributed computing system made up of a plurality of servers/robots.); when there is a first time slot in which the first load is higher than or equal to a first threshold, extracting a robot that performs a first task, from the plurality of robots, in the first time slot (Pack, Para [0015-18], [0025-28] - - Selecting a server/robot to perform a task in a time based task schedule/”first time slot” when the server/first load metrics exceed a threshold.); and changing a time slot for operating the extracted robot. (Pack, 
Wise and Pack are analogous art because they are from the same field of endeavor.  They relate to distributed computing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above distributed computing system, as taught by Wise, and incorporating the monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as taught by Pack.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adequate management of tasks in a system by monitoring the load metrics of a server to calculate a load related to load balancing of time-based tasks in a distributed computing system, as suggested by Pack (Para [0003]).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wise et al., US Patent Pub. US 20170252926 A1 (hereinafter Wise) in view of Pack, US Patent Pub. US 20140026144 A1 (hereinafter Pack) as applied to Claims 1, 3-6, and 8-11 above, and in further view of Bataller et al., US Patent Pub. US 20170001308 A1 (hereinafter Bataller).

Claim 2
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
But the combination of Wise and Pack fails to specify determining the first task depending on whether a task is performed by a user who uses the robot.
determining the first task depending on whether a task is performed by a user who uses the robot. (Bataller, Para [0055-56] - - Identifying/determining a process/”first task” that is manually performed by a user to be automated by a robot.)
Wise, Pack, and Bataller are analogous art because they are from the same field of endeavor.  They relate to process automation systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process automation system, as taught by Wise and Pack, and further incorporating the identification of a process that is manually performed by a user to be automated by a robot, as taught by Bataller.  
One of ordinary skill in the art would have been motivated to do this modification in order to cause a robot to perform a process by the identification of a process that is manually performed by a user to be automated by a robot, as suggested by Bataller (Para [0005]).

Claim 7
The combination of Wise and Pack teaches all the limitations of the base claims as outlined above.  
But the combination of Wise and Pack fails to specify determine the first task depending on whether a task is performed by a user who uses the robot.
However Bataller teaches determine the first task depending on whether a task is performed by a user who uses the robot. (Bataller, Para [0055-56] - - Identifying/determining a process/”first task” that is manually performed by a user to be automated by a robot.)
Wise, Pack, and Bataller are analogous art because they are from the same field of endeavor.  They relate to process automation systems.

One of ordinary skill in the art would have been motivated to do this modification in order to cause a robot to perform a process by the identification of a process that is manually performed by a user to be automated by a robot, as suggested by Bataller (Para [0005]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poursohi et al., US Patent Num. US8428777B1 relates to claims 1-2, 6-7, and 11 regarding assigning tasks to robots and user control.
Kawaguchi et al., US Patent Pub. US 20100217438 A1 relates to claims 1, 3, 6, 8, and 11 regarding assigning tasks to robots based on evaluation of a load cost.
Park et al., US Patent Pub. US 20130055276 A1 relates to claims 1, 6, and 11 regarding scheduling time slots and assigning tasks to robot systems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119